DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pyramidal shape of the at least one deflector emitter must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because Figures 7-11 and 13-17 do not include any reference numerals and features identified by reference numerals in the specification are shown.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it is greater than 150 words. Appropriate correction is required.
Claim Objections
Claims1-16 are objected to because of the following informalities:  
In claim 1 line 1, “pump for” should be changed to --pump for--.

In claim 1 line 9, claim 9 lines 4-5, and claim 13 lines 4-5, “the mechanism” should be changed to --the blade propeller mechanism-- to be consistent. 
In claim 1 lines 16-17, “back plate, and has” should be changed to --back plate, has--.
In claim 1 line 21, claim 9 line 13, and claim 13 line 14, “the blade propeller” should be changed to --the blade propeller mechanism-- to be consistent. 
In claim 1 lines 22-23, “the at least two blades the at least two tubes” should be changed to --the at least two blades, the at least two tubes--.
In claim 2 lines 3-4, “the at least two tubes straight, oblique or inclined” should be changed to --the at least two tubes are straight, oblique or inclined-- to be grammatically correct.
In claim 8 line 3, “wherein in” should be changed to --wherein-- to be grammatically correct.
In claim 13 line 22, “two cylinders” should be changed to --two cylinders--.
Appropriate correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims recite two blades extending between the front and rear plates, but there is no disclosure of how or if these blades are connected to the front or rear plates.  The claims and specification disclose that the tube or cylinders of the blades are part of a support that gives strength to the body of the propeller, but this does not explain how the blades do this and what they are connected  with.  For example, the blades could be connected only at the tube/cylinder end, they could be connected only at the opposite end, they could be connected at both ends, they could be connected only in the middle, they could be connected along an entire length, they could be connected only to one or the other of the front and rear plates, they could be connected to only one of the front or rear faces, or they could be connected rigidly or pivotally.  There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;

(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  In this case, the most relevant factors include: the state of the art for these details is well established and includes a great number of solutions to this problem; the level of skill of one of ordinary skill in the art is high as many solutions exist and have for some time; the level of predictability in this art is high; the level of direction provided by the inventor is very low; there are many existing working examples for the great number of different solutions to this problem; and there would be considerable experimentation required to make or use the invention based on the limited content in the disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites “at least one suction ring” in line 10, but “at least one suction ring” is already recited in line 5.  It is unclear if these are the same or different “at least one suction ring”.  The examiner notes that in further interpreting the claims, it is assumed that they are the same and what is meant in line 5 is --the at least one suction ring--.
Claim 1 line 11 recites “at least one drive coupling”, but “an integrated motor coupling” is already recited in line 6 and it is unclear if these are the same or different couplings.  The examiner notes that in further interpreting the claims, it is assumed that they are the same and what is meant in line 11 is --the integrated motor coupling--.  Similarly, in line 15 it is assumed that what is meant is --the integrated motor coupling--.
Claim 1 recites “at least one deflector emitter” in line 16, but “a deflector emitter” is already recited in lines 13-14.  It is unclear if these are the same or different “deflector emitter”.  The examiner notes that in further interpreting the claims, it is assumed that they are the same and what is meant in lines 13-14 is --the deflector emitter--.
Claim 1 recites the limitation "the base" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --a base--.
Claim 1 recites the limitation "the back plate" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --the rear plate--.

In claim 4 it is unclear what is meant by “wherein at least two tubes of the propeller are equal to the at least two tubes of the mechanism”.  In what way are they equal and how can the two tubes be equal to themselves?  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --wherein at least two tubes of the blade propeller mechanism are equal in height to one another--.
Claim 6 recites “one or more liquids and solids” in line 4, but claim 1 line 2 already recite that the pumped fluid is “liquids and wildlife”.  The examiner notes that in further interpreting the claims, it is assumed that claim 6 should instead recite --the liquids and wildlife-- in line 4 and similarly in lines 4-5, “the one or more liquid and solid” should be changed to recite --the liquids and wildlife--.
In claim 7 lines 3-4, it is unclear what is meant by “wherein none of the at least two blades interposes to the flow of the successive”. The examiner notes that in further interpreting the claims, it is assumed that what is meant is --wherein none of the at least two blades interposes a flow of a successive blade of the at least two blades--.
Claim 9 recites “at least one deflector emitter” in line 9, but “a deflector emitter” is already recited in line 7.  It is unclear if these are the same or different “deflector emitter”.  The examiner notes that in further interpreting the claims, it is assumed that they are the same and what is meant in lines 7 is --the deflector emitter--.

Claim 9 recites “the at least two” in line 18, but it unclear which “at least two” this refers to.  The examiner notes that in further interpreting the claims, it is assumed that they are the same and what is meant is --the at least two cylinders--.
Claim 9 recites “a suction ring” in line 19, but “at least one suction ring” is already recited in line 6.  The examiner notes that in further interpreting the claims, it is assumed that they are the same and what is meant in line 19 is --the at least one suction ring--.
Claim 9 recites “the at least one rear plate comprises an integrated motor coupling” in line 20, but line 7 already recites “at least one drive coupling”.  It is unclear if these are the same or different couplings.  The examiner notes that in further interpreting the claims, it is assumed that they are the same and what is meant in line 20 is --the at least one rear plate integrates the at least one drive coupling--.
Claim 12 recites “one or more liquids and solids” in line 2, but claim 9 lines 1-2 already recite that the pumped fluid is “liquids and wildlife”.  The examiner notes that in further interpreting the claims, it is assumed that claim 12 should instead recite --the liquids and wildlife-- in line 2 and similarly in lines 2-3, “the one or more liquid and solid” should be changed to recite --the liquids and wildlife--.
Claim 13 recites “at least one deflector emitter” in line 10, but “a deflector emitter” is already recited in line 8.  It is unclear if these are the same or different “deflector 
Claim 13 recites the limitation "the base" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --a base--.
Claim 16 recites “one or more liquids and solids” in line 2, but claim 13 lines 1-2 already recite that the pumped fluid is “liquids and wildlife”.  The examiner notes that in further interpreting the claims, it is assumed that claim 16 should instead recite --the liquids and wildlife-- in line 2 and similarly in lines 2-3, “the one or more liquid and solid” should be changed to recite --the liquids and wildlife--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 2,684,035 to Kemp in view of U. S. Patent Publication 2003/0138314 to Budris.
Referring to claims 1-8, Kemp teaches a blade propeller mechanism for a centrifugal pump for the transport of liquids and wildlife comprising:
at least one front plate (32) and at least one rear plate (34), wherein the at least one front plate (32) comprises a suction ring (52) of the blade propeller mechanism and 
the at least one suction ring (52) of the blade propeller mechanism (Figures 1 and 2; col. 2 lines 19-22);
the integrated motor coupling (36) fixedly coupled with a drive axle (38) (Figures 1 and 2; col. 2 lines 2-4);
at least two blades (48), wherein each of the at least two blades (48) comprises a rectangular curved shape and a height that extends from the at least one rear plate (34) to the at least one front plate (32), and a length that extends from an outside of the blade propeller mechanism inwards (Figures 1 and 2; col. 2 lines 16-19); and;
at least two tubes (portion of 48 which surrounds pin 50) corresponding with the at least two blades (48), the at least two tubes (portion of 48 which surrounds pin 50) coupled along an entire height of an inner side of the at least two blades (48) and extending to a diameter of the at least one suction ring (52), wherein a number of the at least two blades (48) is proportional to a number of the at least two tubes (portion of 48 which surrounds pin 50) (Figures 1 and 2; col. 2 lines 16-19),
wherein the at least two tubes are straight, oblique or inclined (Figures 1 and 2, wherein it is shown that the tubes are at least curved in the cross section of Fig. 1 and straight in the cross section of Fig. 2),
wherein the at least two tubes (portion of 48 which surrounds pin 50) are comprised of a curved extension of a first end of the at least two blades (48) (Fig. 1),

wherein none of the at least two blades (48) interposes a flow of a successive blade (48) of the at least two blades (48) (Fig. 1), and
wherein the at least two tubes (portion of 48 which surrounds pin 50) support a body of the blade propeller mechanism (Figures 1 and 2).
	Kemp is silent as to a cap or a deflector emitter.  Budris teaches a pump comprising:
at least one cap (15) comprised at a first end of a deflector emitter (13), the at least one cap (15) comprising a shape to cover the an area of an integrated motor coupling (14); the deflector emitter (13), located at a base of a rear plate (16), which gives way to the flow, the at least one cap (15) further comprising a truncated conical shape, wherein the deflector emitter (13) is configured to receive one or more fluids and solids and distribute the one or more fluids and solid evenly within the propeller (10) (Fig. 3; paragraphs [0015], [0016] and [0019]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify blade propeller mechanism taught by Kemp with the cap and deflector emitter taught by Budris in order to direct the flow of fluid from the inlet into the impeller blades.
Budris teaches a conical shaped deflector emitter instead of a pyramidal shaped deflector emitter.  However, it would be an obvious matter of design choice to one of skill in the art, at the time of invention, to make the deflector emitter pyramidal shaped instead of conical, since applicant has not disclosed that different shapes solve any 
Referring to claims 9-16, Kemp teaches a blade propeller mechanism for a centrifugal pump for the transport of liquids and wildlife comprising:
at least one front plate (32) and at least one rear plate (34), both the at least one front plate (32) and at least one rear plate (34) form a portion of an internal flow channel of the mechanism (Figures 1 and 2; col. 1 line 54 - col. 2 line 22);
at least one suction ring (52) of the blade propeller mechanism (Figures 1 and 2; col. 2 lines 19-22);
at least one drive coupling (36) fixedly coupled with a drive axle (38) (Figures 1 and 2; col. 2 lines 2-4);
at least two blades (48), wherein each of the at least two blades (48) comprises a rectangular curved shape and a height that extends from the at least one rear plate (34) to the at least one front plate (32), and a length that extends from an outside of the blade propeller mechanism inwards (Figures 1 and 2; col. 2 lines 16-19);
at least two cylinders (portion of 48 which surrounds pin 50) corresponding with the at least two blades (48) the at least two cylinders (portion of 48 which surrounds pin 50) coupled along an entire height of an inner side of the at least two blades (48) and extending to a diameter of the at least one suction ring (52), wherein a number of the at least two blades (48) is proportional to a number of the at least two cylinders (portion of 48 which surrounds pin 50);

wherein the at least two cylinders (portion of 48 which surrounds pin 50) are comprised of a curved extension of a first end of the at least two blades (48) (Fig. 1),
wherein in the at least two cylinders (portion of 48 which surrounds pin 50)  comprise a support to strengthen a body of the blade propeller mechanism (Figures 1 and 2).
Kemp is silent as to a cap or a deflector emitter.  Budris teaches a pump comprising:
at least one cap (15) comprised at a first end of a deflector emitter (13), the at least one cap (15) comprising a shape to cover the an area of the drive coupling (14); the deflector emitter (13), located at a base of a rear plate (16), which gives way to the flow, the at least one cap (15) further comprising a convex shape, wherein the deflector emitter (13) is configured to receive one or more fluids and solids and distribute the one or more fluids and solid evenly within the propeller (10) (Fig. 3; paragraphs [0015], [0016] and [0019]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify blade propeller mechanism taught by Kemp with the cap and deflector emitter taught by Budris in order to direct the flow of fluid from the inlet into the impeller blades.
Budris teaches a conical shaped deflector emitter instead of a pyramidal shaped deflector emitter.  However, it would be an obvious matter of design choice to one of deflector emitter pyramidal shaped instead of conical, since applicant has not disclosed that different shapes solve any stated problems or are for any particular purpose, and it appears that the invention would perform equally well with different shape.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Girton teaches a blade propeller mechanism as claimed except that it only teaches a back plate with no front plate.  Favet teaches a cap and emitter assembly as claimed.  Stefanini teaches a pump similar to that which is claimed but is also missing an emitter, cap and is silent as to the drive coupling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746